Citation Nr: 1244264	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-27 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected depressive disorder, not otherwise specified, from July 9, 1997.

2.  Entitlement to a rating in excess of 50 percent for service-connected depressive disorder, not otherwise specified, from January 1, 2009.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran and Ms. [redacted]
ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1990 to November 1990, and April 1992 to February 1994.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

The Veteran was afforded a hearing before a Decision Review Officer in May 2010.  

This appeal has been recharacterized to reflect the appeal of an initial rating for service-connected depressive disorder, as the December 2006 RO decision first granted service connection for depressive disorder and assigned a 30 percent rating effective July 6, 1997, and the Veteran's October 2007 statement is interpreted as a notice of disagreement with the rating assigned.  The Board observes that the Veteran was assigned temporary total ratings for service-connected depressive disorder requiring hospital treatment or observation from October 12, 2007, to November 30, 3007, and September 4, 2008, to December 31, 2008.  In a March 2009 decision he was awarded a 50 percent rating for service-connected depressive disorder from January 1, 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

At his February 2008 VA psychiatric examination, the Veteran reported that he received social security disability benefits for depression and a mood disorder, and the examiner indicated that notes reflected he was in receipt of benefits for bipolar disorder and obsessive compulsive disorder.  As such, VA is on notice that the Veteran may be in receipt of disability benefits from the Social Security Administration (SSA), and there is a reasonable possibility that social security records could help to substantiate the Veteran's claims.  The Board finds that these records should be associated with the claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

In addition, the Board observes that the Veteran was most recently afforded a VA psychiatric examination in February 2011, in regards to determining financial competency.  Indeed, in a May 2011 rating decision the Veteran was determined to be incompetent to handle funds.  The Board observes, however, that the VA psychiatric examination was not taken into consideration as regards his current claims on appeal, and the most recent statement of the case was issued in May 2010, prior to his most recent examination.  As such, while on remand, the RO should consider all evidence of record, including that to be requested and received, and readjudicate the claims.  See 38 C.F.R. §§ 19.31, 19.37(a) (2012).

In addition, the Board notes that the claim of entitlement to TDIU is inextricably intertwined with the claim for an initial rating in excess of 30 percent prior to January 1, 2009, and in excess of 50 percent since January 1, 2009, such that the Board will remand the claim of entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see Bernard v. Brown, 4 Vet. App. 384 (1993); see Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's SSA disability records should be obtained, and associated with the claims folder.  If these records are unobtainable, formal findings are required that either the records sought do not exist, or that further efforts to obtain those records would be futile, and the Veteran must be provided proper notice.

2.  After undertaking any additional development deemed appropriate, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

